DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the abstract, specification, claims as well as applicant arguments/remarks, filed 05/17/2021, is acknowledged.  Amendments to the abstract and specification have been entered.
Claims 30-54 are pending in this action.  Claims 30, 32, 34-38, 40-41, 43, 45-47, 49-54 have been amended.  Claims 1-29 have been cancelled previously.  Claims 49-54 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 30-48 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/EP2017/083426, filed December 19, 2017, which claims benefit of foreign priority to FR1662863, filed December 20, 2016.  

Information Disclosure Statement
The information disclosure statements, filed 05/27/2021 and 07/16/2021, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claims 30, 34, 36-38 are objected to because of the following informalities:  
Claims 30 and 37 are identical.  
Claim 34 comprises the typographic errors “(C1-C6)alkyl group”, (C1-C6)alkoxy group” that need to be corrected to “(C1-C6) alkyl group” “(C1-C6) alkoxy group” or as needed, e.g., as recited in claim 45.  Similar is applied to claim 38.  
Claim 36 comprises the typographic error “system Is present” that should be corrected to “system is present”.  
In claim 37 the limitation “at least one derivative” should be corrected to “at least one polyphosphorus derivative”, as defined in the independent claim 30.   
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 30-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wahler, WO 2014/207097A1 (cited in IDS), in view of Legrand, US 2004/0076594 and Bureiko et al., US 2006/0117493 (hereinafter referred to as Bureiko).
Wahler teaches hair lightening compositions (pH≥7) that may include:
0.1-50 wt% of hydrogen peroxide combined with at least one peroxygenated salt (here as oxidizing agent) e.g., persulfates, perborates (Claims 17, 18; Abstract; Pages 2-3, 21, 27 as applied to claims 30-33, 48); 
1-20 wt% of at least one carbonate (here as mineral bases), e.g., sodium carbonate and/or potassium carbonate (Claim 7; Page 9 as applied to claims 30, 34-36); 

    PNG
    media_image1.png
    144
    343
    media_image1.png
    Greyscale
phosphates (Pages 7, 26), e.g., tetrasodium pyrophosphate decahydrate (shown on the right; Pages 45, 48 as applied to claims 30, 37-42), i.e., polyphosphate as a linear compound comprising at least two phosphorous atoms covalently linked via a linker comprising oxygen atom; 
at least one anionic or nonionic surfactant (Pages 28-32 as applied to claim 44); 
1-80 wt % of fatty substances such as fatty alcohols, esters of fatty acids and/or of fatty alcohols, or mixtures thereof (Claim 15; Pages 10-20 as applied to claims 45, 46);
1-40 wt% of aromatic alcohols or ethers (i.e., organic solvent; Page 33 as applied to claim 47). 
polyphosphates in concentrations of ≥5 wt% (Claims 30, 38-43), and also does not specifically teach the use of peroxygenated salt that is not chosen from ammonium salt (Claim 32).  
Legrand teaches hair bleaching compositions that may include hydrogen peroxide (Para. 0022, 0247-0250), peroxygenated salt/persulfates (Para. 0020; Examples), fatty substances (Para. 0049), carbonates (Para. 0094), anionic/nonionic surfactant(s) (Para. 0094, 0115-0120).  Legrand also teaches that said compositions may also include 0.01-40 wt% of alkaline-earth metal phosphates (Claim 13; Para. 0006, 0046), and specifically teaches the use of sodium pyrophosphate as a stabilizer of hydrogen peroxide in aqueous compositions (Para. 0253).  
Bureiko teaches hair coloring and hair bleaching compositions that may include hydrogen peroxide and peroxygenated salt/persulfates (Para. 0034-0036), fatty substances (Para. 0043), carbonates (Para. 0030-0033), anionic/nonionic surfactant(s) (Para. 0075, 0083-0084), and specifically teaches the use of polyphosphoric acids (e.g., linear polyphosphoric acids), their salts and derivatives in an amount of 0.1-10 wt % as chelants, stabilizers and/or preservatives, and further teaches that said compounds allow improving the hair damage (Para. 0090, 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include polyphosphates as taught by Legrand and Bureiko in to the compositions taught by Wahler, because it is prima facie obvious to combine compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a composition to be used for the very same purpose.  MPEP 
With regards to the concentrations of constituents as instantly claimed, it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
potassium persulfate, sodium persulfate in combination with hydrogen peroxide, tetrasodium pyrophosphate, etc. in compositions for lightening the color of hair. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 30-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 16/468,349; (2) copending Application No. 16/468,351; and (3) copending Application No. 16/468,353. 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and 
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments, filed 12/03/2019, have been fully considered, but they were not found to be persuasive for the reasons set forth above.  New arguments have been added to the rejections to clarify the position of the examiner and/or to address newly introduced amendments.
In response to applicant’s argument that the use of pyrophosphates provides unexpected results as “a pronounced level of hair lightening” (as in Example 1), it is noted that cited prior art teaches the use of pyrophosphates as stabilizers of hydrogen peroxide, chelants, preservatives, and/or components for improving the hair damage.  The fact that applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615